DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 5 - 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fateh (US 2016/0220180 A1).

	Regarding claim 1, Fateh discloses a liquid medicine administration identifying device comprising: a body which includes a receiving space for accommodating and administration container through which a liquid medicine is administrated (Figs. 2 and 4; Paragraph 25); a sensing unit which is installed in the body to sense that the administration container is 

	Regarding claim 2, Fateh disclose the invention as claimed. Fateh further discloses the sensing unit is a pressure sensor which senses at the administration container is compressed (Fig. 12B, element 1280; Paragraph 104).

	Regarding claim 3, Fateh discloses the invention as claimed. Fateh further discloses the sensing unit including a switch, and the switch is operated as the body is compressed to the administration container side and a distance between at least a portion of the body and the administration container is changed (Figs. 12A and 12B show how switch i.e. tactile sensory 1230 is placed in line with the pressure sensor 1280; Paragraph 107 describe how these elements would be configured to work in conjunction with one another, and how both are operated as the body is compressed against the administration container).
 
	Regarding claim 5, Fateh disclose the invention as claimed. Fateh further discloses comprising an output unit which outputs a signal that a user identifies by anyone of a visual sense, and auditory sense in a tactile sense according to the sensing result of the sensing unit (Paragraphs 122 and 124).



	Regarding claim 7, Fateh disclose the invention as claimed. Fateh discloses a liquid medicine administration identifying system comprising: a terminal which performs wireless communication; and a medicine administration identifying device which performs wireless commune occasion with the terminal (Paragraphs 29, 31, 33, and 49 describe use with a phone by a physical connection or via wireless communication) comprising: a body which includes a receiving space for accommodating and administration container through which a liquid medicine is administrated (Figs. 2 and 4; Paragraph 25); a sensing unit which is installed in the body to sense that the administration container is compressed or overturned (Paragraph 25 describes motion sensing; Paragraph 30 describes a pressure sensor); and a transmission unit which transmits a sensing result of the sensing unit to an outside (Paragraphs 30, 31, and 45).

	Regarding claim 8, Fateh disclose the invention as claimed. Fateh further teaches an application installed on the terminal, where the application generates liquid medicine administration information which is recorded together with a time when the application receives the sensing result of the sensing unit received from the transmission unit of the medicine administration identifying device (Paragraph 66 describes the first smartphone having 

	Regarding claim 9, Fateh disclose the invention as claimed. Fateh further discloses a server which communicates with the terminal, when the application transmits the liquid medicine administration information to the server, and the server stores a liquid medicine administration information transmitted from the application (Paragraph 45 indicates how information gathered can be analyzed locally or remotely at a cloud storage database; Paragraph 49 indicates that a smart phone terminal may be used).

	Regarding claim 11, Fateh disclose the invention as claimed. Fateh further discloses the terminal including an alarm unit which provides an alarm at a set time, and when the terminal does not receive the sensing result of the sensing unit for a certain period of time after the alarm unit provides an alarm, the alarm unit provides an alarm again (Paragraph 124 indicates the communication device, which is defined in Paragraph 49 as a terminal or other equivalent devices, gives reminders and progress alerts i.e. multiple alarms).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 1 above, and further in view of An (KR 20-0354695).

	Regarding claim 4, Fateh substantially disclose the invention as claimed. Fateh does not expressly teach the sensing unit including a conductive material, a chamber movably accommodating the conductive material, and an electrode which is exposed to inside an upper side of the chamber, and when the body coupled with the initiation containers overturned together with the ministration container, the detective material comes into contact with the electrode so that a current is applied to the conductive material.
	In addressing the same problem as Applicant, An teaches a tilt sensor comprising a chamber movably accommodating a conductive material (Fig. 1, elements 20 and 30), and an electrode which is exposed to inside an upper side of the chamber (element 11) which activates when the sensors tilted (Abstract and section titled “Structure and Operation of the Invention”; also see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fateh to comprise the tilt sensor of An. Doing so would be obvious as Fateh already teaches the use of motion sensors (Paragraphs 25 and 26) and the center of An would serve as a simple and economic means of sensing tilt (recognized in section “Summary of Invention” in An).
.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh as applied to claim 1 above, and further in view of Biswas et al. (US 2016/0144141 A1), hereinafter Biswas.

	Regarding claim 10, Fateh substantially discloses the invention as claimed. Fateh further teaches comprising an alarm unit which provides an alarm at a set time (Paragraph 122 describes visual or auditory reminders which would need to be at a set time; Paragraphs 88 and 89 also describe the programmed medication regimen includes requiring a specific time).
	Fateh does not explicitly teach the user sets a time when the alarm is provided through the application.
	In the same field of endeavor, Biswas discloses an apparatus for measuring and monitoring dosage (Fig. 1; Abstract). Biswas further teaches reminder alarms are preset by the user according to their prescriptions (Paragraph 23; Paragraph 22 specifies use with smartphone-based applications).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fateh to explicitly allow the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wernow et al. (US 2015/0182797 A1) discloses a communication system for a liquid container comprising multiple sensors.
Chu (US 2014/0262918 A1) discloses a medicine container with an orientation sensor.
Mehregany (US 2019/0274921 A1) discloses a device for monitoring use of a medication container having multiple types of sensors.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781